Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s Request for Continued Examination (RCE) filed on 12/01/2021 has been fully considered.  Claims 5 and 6 are canceled, and claims 1-4 and 7 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogihara et al. (WO 2016/125684 A1) in view of Perego (US 2014/0255692 A1).  Ogihara et al. (US 2018/0076421 A1) is used as an English translation.
Claims 1-3:  Ogihara teaches a packaging material for a power storage device comprising a base material layer, a first adhesive layer, a metal foil layer, an anti-corrosion treatment layer, an adhesive resin layer and a sealant layer in the order thereof (Fig. 1 and [0048]).  The base layer meets the claimed substrate layer, and the adhesive layer meets the claimed layer closest to the metallic foil layer.  Ogihara teaches sealant layer has a thickness of 5-100 µm [0182].  Ogihara teaches the {instant claim 2} in an amount of 0.05-10 % by weight {instant claim 3} [0085].  Ogihara and Perego are analogous art because they are from the same field of endeavor that is the electrical insulating layer material art.  It would have been obvious to a person of ordinary skill in the art to combine the nucleating agent of Perego with the invention of Ogihara, and the motivation for combining would be, as Perego suggested, to control the electric insulating property of the layer [0024].  
Claim 4:  Suzuta teaches the sealant layer is a laminate composed of a multilayer film [0231].
Claim 7:  Suzata teaches the corrosion prevention treated layer comprises cerium oxide, 1-100 parts by weight of phosphoric acid or salt thereof per 100 parts by weight of cerium oxide, and a cationic polymer ([0286], [0291] and [0359]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
December 3, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785